[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                   FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                           FEBRUARY 22, 2008
                              No. 07-13335
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK


                     D. C. Docket No. 06-21504-CV-AJ

JIM REYES,

                                                     Plaintiff-Appellant,

                                   versus

TRUGREEN LIMITED PARTNERSHIP,

                                                     Defendant-Appellee.



                 Appeal from the United States District Court
                    for the Southern District of Florida


                            (February 22, 2008)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      In his two-count amended complaint in this case, Jim Reyes seeks
compensatory and punitive damages against his former employer, TruGreen

Limited Partnership, under Florida’s Workers’ Compensation law, in Count I, and

compensatory damages under Florida’s Whistle-Blowers Act, in Count II. The

gist of Reyes’s allegations is that TruGreen retaliated against him for filing a

worker’s compensation claim and for giving deposition testimony in a worker’s

compensation retaliation case filed by another TruGreen employee. After the

parties joined issue and engaged in discovery, TruGreen moved for summary

judgment.

      In a comprehensive order in which it dealt at length with each of Reyes’s

allegations, the district court found no merit in Reyes’s claims and granted

TruGreen summary judgment. Record, Vol. 2 at Tab 62. Reyes now appeals,

claiming error in each of the district court’s dispositive rulings. We find no error,

and for the reasons the court gave in its order granting summary judgment, we

conclude that Reyes’s claims lack merit.

      AFFIRMED.




                                           2